Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board which affirmed a referee’s decision to the effect that respondent duly filed an application to cease to be subject to the Unemployment Insurance Law (Labor Law, art. 18) as of January 1, 1943. The Board found as a fact, and upon competent evidence, that the application was properly executed and duly mailed to the Division at Albany, Hew York. The only proof for appellant is to the effect that employees of the Division have searched for and have not found the application on file. It cannot be held as a matter of law that the employees of the Division are infallible. The decision of the Board points out the impracticability of compelling employers to deliver applications in person at the Division’s office at Albany, but even if such procedure were required there is no guarantee that an application might not be mislaid even in that office. There is evidence to sustain the findings of the Board. Decision affirmed, without costs. All concur.